Citation Nr: 0106495	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  98-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veteran's Affairs benefits on behalf of the veteran's 
children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION


The veteran served on active duty from May 1976 to March 
1979.   This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In February 2000, the Board remanded the appellant's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.   


FINDINGS OF FACT

1.  The veteran and the appellant are divorced, and the 
appellant is the custodian of the veteran's children.  

2.  The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.  

3.  The appellant has not demonstrated financial hardship on 
behalf of the children.  


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability benefits on behalf of the veteran's children have 
not been met.  38 U.S.C.A. § 5307 (West 1991);38 C.F.R. 
§§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support. See 38 C.F.R. § 3.450(a)(1)(ii).  Moreover, where 
financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship. See 38 C.F.R. § 3.451. (Emphasis added)  
Taken together, it is apparent the Secretary of Veterans 
Affairs has discretion in granting an apportionment of a 
veteran's monetary benefits when it is demonstrated that the 
veteran is otherwise not reasonably discharging his financial 
responsibility to support that child. However, such 
discretion is limited; the child must demonstrate financial 
need, and the apportionment cannot subject the veteran to 
undue economic hardship. It is within this context that the 
appellant's claim must be decided.

The veteran and the appellant are divorced, and the appellant 
is the custodian of the veteran's children.  The appellant, 
as custodian of the veteran's children, has applied for an 
apportionment of the veteran's VA disability pension 
benefits.  

The record shows that the appellant sought apportionment of 
the veteran's benefits on behalf of their four children in 
September 1995.  In March 1997, the RO received a copy of an 
October 1995 Oklahoma District Court child support 
computation for the veteran and the appellant.  This document 
shows that the veteran was to pay $537.00 per month in child 
support for three children, and $271.00 per month for one 
child.  

In a March 1997 VA Form 20-5655, the appellant listed an 
income of $800.00 a month and expenses of $550.00 per month.  
She also listed a 1992 automobile as her only asset.  

The record contains a copy of a divorce decree that was filed 
in June 1997.  Included in that decree was an award of 
$5,120.00 to the appellant for unpaid child support.  The 
veteran was also ordered to pay child support in the amount 
of $592.30, due on the 29th day of each month.  

In February 1998, the RO received copies of canceled checks 
dated from September 1997 to December 1997 from the veteran 
to the appellant in payment of child support.  In an April 
1998 letter, the veteran reported that he was paying $592.30 
per month in child support.  In January 1999, the RO received 
copies of canceled checks form July 1998 to December 1998 
from the veteran to the appellant.  The checks are in the 
amount of $592.30.  In July 2000, the RO received copies of 
canceled checks from the veteran to the appellant dated in 
1999 and 2000 for child support.  

The veteran testified at a personal hearing in September 2000 
that he has complied with the financial agreement set forth 
in the divorce decree and that he had paid all of his support 
to date.  The appellant testified that the veteran had been 
21 months behind on his child support at the time of the 
finalized divorce decree.  She also stated that on the one 
occasion that he did pay, he stopped payment on the check 
causing the appellant to have to pay late fees on checks she 
had written.  She stated that the veteran did not pay the 
child support on time and that he was under a court order to 
make arrangements for his payment to come directly from VA.  
A complete transcript is of record.  

The evidence in this case establishes that the veteran was 
under a court order to make child support payments.  In 
addition, the Board observes that the veteran has supplied 
copies of canceled checks showing payment of child support to 
the appellant on a regular basis since 1997.  Thus, the 
evidence of record reflects that the veteran is providing for 
his dependents, namely the minor children in the custody of 
the appellant.  Under such circumstances, where the veteran 
is reasonably fulfilling his responsibility to support the 
children in question, an apportionment may not be permitted. 
See 38 C.F.R. § 3.450(c).  Moreover, the Board acknowledges 
that the appellant has not shown by the evidence of record 
that a hardship exists on behalf of the children.   In light 
of the fact that the veteran is providing support for his 
children including payment of the arrearage noted at the time 
of the finalization of his divorce, as required by the court 
order, the Board has determined, therefore, that the evidence 
does not show that hardship for the appellant exists, and an 
apportionment of the veteran's VA disability compensation is 
not warranted.

The Board acknowledges the appellant's contention that 
because her divorce judgment entitles her to the child 
support due her on behalf the veteran's children, and that 
the court order stated that the veteran was ordered to 
contact and execute documents as required to advise VA to 
issue child support funds, she is therefore entitled to an 
apportionment of VA benefits.  However, the Board observes 
that it is not the VA's responsibility to enforce state child 
support orders and the appellant must address that matter 
with the proper state authorities.  

Inasmuch as the veteran is reasonably discharging his 
responsibility for the children's support, and undue hardship 
is not shown, apportionment of the veteran's benefits is not 
warranted.



ORDER

The claim of entitlement to an apportionment of the veteran's 
VA disability compensation is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

